Title: 13. A Bill for Appointing Naval Officers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the districts of the naval officers shall remain as they have been heretofore laid off, that is to say, two for James river, one below and the other above Kyth’s or Lawn’s creek; one for Elizabeth river; one for South-Quay; one for York river; one for Rappahannock river; one for South-Potowmack, and one for each of the counties of Accomack  and Northampton. Every future Naval Officer shall be appointed by commission of the Governor, and, before he act, shall enter into bond, with sufficient surety, before the Governor, in the penalty of five thousand pounds, with condition for the faithful execution of his office, and shall give assurance of fidelity to the commonwealth, and take the oath of office in some court of record, or before a Judge of the High Court of Chancery or General Court, who shall certify the same to the court he is a member of to be there recorded.
Every Naval Officer shall give a permit to any master of a vessel requiring it to lade within the district of such officer those goods which may be lawfully exported; inserting in the permit the name and burthen of the vessel, with such descriptions by her construction and rigging as distinguish her from others, the place where she was built, and the names of the master and owner, with the place of abode of the latter, and specifying the cargo which may be put on board; and having taken bond of the master, with sufficient surety, in the penalty of one thousand pounds, if the burthen be equal to, or less than, one hundred tons, or of two thousand pounds, if the burthen be greater, with condition that the cargo so to be laded, shall not be carried to any place whither it ought not by law to be carried; and that the master shall, within eighteen months thence next following, produce to the said officer or his successor a signed and sealed certificate of some chief magistrate of the place where the cargo shall be delivered, or of two creditable merchants residing there, that the cargo had been so delivered. The officer to whom such certificate shall be produced shall immediately cancel the bond: And if no action be commenced within one year after a breach of the condition, if any shall happen, the bond, after that time, shall be of no force. The Naval Officer shall give a permit, at the like request, to any master of a vessel importing goods into the district of the said officer to carry them, unless they shall have been imported contrary to law, to any place within the commonwealth and there deliver them; and the master breaking bulk or disposing of any part of the cargo without having obtained such permit, shall forfeit and payBefore either of those permits shall be given, the officer shall take bond of the master, with sufficient surety, in the penalty ofif the burthen of the vessel be one hundred tons or less,if greater than one hundred tons and not less than two hundred tons, orif greater than two hundred tons, with condition that such vessel shall not depart the commonwealth, with goods prohibited to be exported by any embargo, during the continuance of such embargo. And before  any such permit as aforesaid, shall be given, the officer shall also take bond of the master in the penalty of two hundred pounds, with condition that he will not crop, or cut the bulge or draw the staves of any tobacco cask put on board of his vessel, or otherwise abuse or injure such cask, or knowingly suffer it to be done. A Naval Officer suspecting or being informed of a fraud, unlawful concealment, or false report of a cargo, may examine upon oath, the mate, boatswain or any other of the seamen belonging to the vessel within his district, or any other person, not punishable for the offence, touching the fact. A Naval Officer, or person deputed by him, taking a bribe, directly, or indirectly; or conniving at a false or illegal entry, shall forfeitand be disabled to hold his office or any office or employment of the same kind. No vessel shall be cleared out before the master of her shall make oath, or produce an authentic certificate, that the goods laden for exportation had been shipped according to law; and the Naval Officer clearing out a vessel otherwise shall forfeitAnd any Naval Officer may go on board of a vessel within his district in order to search for goods laden contrary to law, and discovering any such may seize them, and bring them on shore, and the goods shall be forfeited. Every Naval Officer shall write down in a book, to be kept for that purpose, the entries and clearances of vessels, at his office, with accounts of their cargoes, and deliver copies thereof, every three months, to the Governor.
